IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 121 MAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
CHRISTOPHER PATRICK MCGOWAN,                 :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

and the Motion to Reinstate Bail and Stay Execution of Sentence are DENIED.